Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 1 of 13



                             United States District Court
                                       for the
                             Southern District of Florida

   Securities and Exchange                 )
   Commission, Plaintiff,                  )
                                           )
   v.                                      )
                                             Civil Action No. 20-21001-Civ-Scola
                                           )
   Brook Church-Koegel and others,         )
   Defendants.                             )

                                   Omnibus Order
        This matter is before the Court on Defendants David H. Goldman, Brook
  Church-Koegel, and Nicole J. Walker’s respective motions to dismiss or, in the
  alternative, transfer this action to the United States District Court for the Central
  District of California for forum non conveniens. (Goldman Mot., ECF No. 28;
  Church-Koegel Mot., ECF No. 38; Walker Mot., ECF No. 39.) Plaintiff Securities
  and Exchange Commission (“SEC”) has responded to each motion, and the
  Defendants have each replied. Having reviewed the record, the parties’ briefs,
  and the relevant legal authorities, the Court grants the motions (ECF Nos. 28,
  38-39).
    I.   Background

        The SEC filed its complaint against the Defendants on March 5, 2020,
  alleging that they were among the top revenue-producing salespersons for
  Woodbridge, purportedly a Ponzi scheme. (ECF No. 1 at ¶1.) Woodbridge “is a
  Sherman Oaks, California-based financial company” purportedly not registered
  with the SEC and with no publicly traded stock. (Id. at ¶10.) The Defendants are
  also all California-based, each residing in the Central District of California. (Id.
  at ¶¶ 7-9.) From July 2012 through December 2017, Woodbridge raised at least
  $1.22 billion from more than 8,400 investors nationwide through allegedly
  fraudulent unregistered securities offerings. (Id.) The company claimed that it
  was using investors’ funds to make high interest rate loans to third-party
  borrowers. In reality, the SEC claims, investors’ funds were used to purchase
  almost 200 residential commercial properties “primarily in Los Angeles,
  California and Aspen, Colorado” for entities whose beneficiary was Woodbridge’s
  owner. (Id. at ¶27.)
        The Defendants allegedly personally solicited and sold Woodbridge
  securities in unregistered transactions to many of these investors. (Id. at ¶2.)
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 2 of 13



  The SEC claims that the Defendants, acting as unregistered brokers, were jointly
  responsible for raising approximately $444 million between June 2014 and
  December 2017 from thousands of investors in more than 40 states. (Id. at ¶4.)
  Church-Koegel in particular is alleged to have sold or assisted in the sale of
  unregistered securities to approximately 1,600 investors; Goldman to
  approximately 2,800 investors; and Walker to approximately 1,000 investors.
  (ECF No. 1 at ¶33.) The complaint alleges that Church-Koegel and Goldman each
  received over $1 million in transaction-based compensation, and that Walker
  received more than $750,000, in addition to their salaries from 2014 to 2017
  while they were employed by Woodbridge in California. (Id. at ¶¶ 1, 39.)
         The complaint also details how much of the Defendants’ overall
  participation in the scheme took place in this District. Of the Defendants’ total
  sales (approximately $444 million), Church-Koegel “directly” solicited and sold
  at least $1.8 million in securities to eight investors in this District; Goldman
  directly solicited and sold at least $960,000 to nine investors in this District; and
  Walker directly solicited and sold at least $100,000 to two investors in this
  District. Additionally, each Defendant is alleged to have “coordinated with and
  assisted” three or four “external sales agents” located in this District in additional
  sales. (ECF No. 1 at ¶14.) Church-Koegel was allegedly indirectly involved in an
  additional $10.5 million in sales in this District; Goldman an additional $59
  million in this District; and Walker an additional $2.5 million in this District (Id.)
  Finally, two of the three Defendants, Church-Koegel and Goldman, are alleged
  to have visited Florida. Church-Koegel allegedly met with external sales agents
  and investors on three occasions, and once met “potential investors” in Palm
  City, Florida where he showed them properties “on Google Earth.” (Id.) Goldman
  allegedly traveled once to Florida “to meet with some of the highest revenue-
  producing external sales agents.” (Id.) Walker is not alleged to have traveled to
  Florida at any time.

   II.   Legal Standard

        “A district court may transfer a civil action to any other district or division
  where it may have been brought ‘[f]or the convenience of the parties and
  witnesses, and in the interest of justice.’” Perlman v. Delisfort-Theodule, 451 Fed.
  App’x 846, 848 (11th Cir. 2012) (quoting Robinson v. Giamarco & Bill, P.C., 74
  F.3d 253, 260 (11th Cir. 1996) (citing 28 U.S.C. § 1404(a)). However, “[t]he
  plaintiff’s choice of forum should not be disturbed unless it is clearly outweighed
  by other considerations.” Id. (quoting Robinson, 74 F.3d at 260). The movant
  bears the burden to persuade the court to transfer an action. Id.; In re Ricoh
  Corp., 870 F.2d 570, 573 (11th Cir. 1989); Mason v. Smithkline Beecham Clinical
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 3 of 13



  Labs., 146 F.Supp.2d 1355, 1359 (S.D. Fla. 2001). “Unless the balance is
  strongly in favor of the defendant, the plaintiff's choice of forum should rarely be
  disturbed.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 843 (1947);
  see also Acrotube, Inc. v. J.K. Financial Group, Inc., 653 F.Supp. 470, 477 (N.D.
  Ga. 1987) (To justify a transfer, the moving party must “demonstrat[e] that the
  balance of convenience and justice weighs heavily in favor of the transfer.
  Accordingly, when assessing a motion under section 1404(a), a court must
  consider whether a transfer would make it substantially more convenient for the
  parties to produce evidence and witnesses.”) (citations omitted).
         A transfer in the interest of justice is discretionary in the Eleventh Circuit.
  See Pinson v. Rumsfeld, 192 Fed. App’x 811, 817 (11th Cir. 2006). The Eleventh
  Circuit has identified nine factors to assist courts in exercising this discretion.
  Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005). This
  analysis includes examining the following factors, which the party seeking
  transfer has the burden to demonstrate: (1) the convenience of the witnesses; (2)
  the location of relevant documents and the relative ease of access to sources of
  proof; (3) the convenience of the parties; (4) the locus of operative facts; (5) the
  availability of process to compel the attendance of unwilling witnesses; (6) the
  relative means of the parties; (7) a forum’s familiarity with the governing law; (8)
  the weight accorded a plaintiff’s choice of forum; and (9) trial efficiency and the
  interests of justice, based on the totality of the circumstances. Id. When the
  analysis of a factor results in a “neutral” outcome, that factor does not favor
  transfer. Watson v. Community Edu. Ctrs., 2011 WL 3516150, at *5 (M.D. Fla.
  Aug. 11, 2011).
  III.   Analysis

        As an initial matter, the parties do not dispute that venue is proper in this
  District and that it would be proper in the Central District of California. Rather,
  the Defendants’ argument is that this particular venue, the Southern District of
  Florida, is materially less convenient than the Central District of California.
  Although the Defendants seek transfer under the doctrine of forum non
  conveniens, the Court will construe their motions as motions to transfer under
  28 U.S.C. § 1404(a). Section 1404 has codified the forum non conveniens doctrine
  in the context of motions to transfer. The Court now proceeds to weigh each of
  the nine transfer factors set forth in Manuel v. Convergys Corp., 430 F.3d 1132,
  1135 n.1 (11th Cir. 2005).
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 4 of 13



     1) The convenience of the witnesses.

          The convenience of witnesses is one of the most important factors in the
  Section 1404(a) analysis. See Electronic Transaction Network v. Katz, 734
  F.Supp. 492, 501 (N.D. Ga. 1989). To satisfy this factor, courts have held that
  the movant must specify the key witnesses to be called, their expected testimony,
  and the inconvenience to them should the action remain in the plaintiff’s chosen
  forum. Id.; see also Proven Winners, N.A., LLC v. Cascade Greenhouse, Case No.
  2:06-cv-428, 2007 WL 1655387, at *3 (M.D. Fla. June 6, 2007).
          The Defendants have identified over 50 witnesses by name and location,
  the majority of whom reside in California. (See, e.g., ECF No. 31 at 3-4; ECF No.
  38 at 4-5; ECF No. 39 at 4-5.) The Defendants also indicated the expected
  testimony of several of these witnesses. Specifically, they argue that the primary
  question in this case is whether the products that they marketed were technically
  securities and whether they required a securities license to market them. (See
  ECF No. 38 at 3; ECF No. 39 at 3.) To that end, Church-Koegel and Walker claim
  that their supervisors in California, some of whom appear to be on their witness
  list, told them numerous times that the products they sold were not securities
  that needed to be registered. (See ECF No. 38 at 2.) Goldman adds that the
  dozens of witnesses on his list “can each provide highly important testimony
  about the nature of the Woodbridge business and the respective duties and roles
  of the co-defendants.” (ECF No. 31 at 3.) The SEC points out that three of the 58
  witnesses identified by Church-Koegel and Walker are in Connecticut that those
  three witnesses are attorneys whose testimony would presumably be quite
  important to the extent that the Defendants are foreshadowing an “advice of
  counsel” defense. (ECF No. 40 at 2.) The Court agrees with the SEC’s argument
  that the convenience factor does not favor transfer with respect to the three
  Connecticut-based witnesses. Those witnesses would have to travel no matter
  whether the case is transferred. However, that leaves 55 other witnesses, the
  overwhelming majority of whom are in California. At this point, the Court
  underscores that this factor is not always won by the party that can muster the
  longest witness roster. Such a rule would create poor incentives. However, in
  this case, the Defendants have identified over 50 witnesses by name, location,
  and, generally, by expected testimony. The SEC has identified no witnesses with
  such precision. The balance tips decidedly in the Defendants’ favor.
          The Court acknowledges that Goldman, whose motion was filed over one
  month before Church-Koegel and Walker’s motions, neglected to identify his
  proposed witnesses by name in his opening brief. Instead, he only listed their
  names in his reply brief. Although the general rule is that “arguments raised for
  the first time in a reply brief are not properly before a reviewing court,” the Court
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 5 of 13



  finds that some leniency is in order. Herring v. Secretary, Dep't of Corrs., 397
  F.3d 1338, 1342 (11th Cir. 2005). First, the information raised by Goldman
  concerning his witness list is encompassed almost entirely by the subsequently
  filed witness lists that accompanied his co-defendants’ motions. Accordingly, the
  SEC has had an opportunity to respond to the contents of that list and in fact
  did respond to the witness lists in the subsequent motions. In the SEC’s
  responses to Church-Koegel and Walker’s motions, it “adopt[ed] and
  incorporate[d]” its response in opposition to Goldman’s motion. (See ECF No. 40
  at 1.) Second, the Court is “mindful of the fact that [the Defendant] is pro se and
  is therefore entitled to some leniency” as a general matter. McDowell v. Gonzalez,
  Case No. 19-cv-23110, at *8 (S.D. Fla. Dec. 2, 2019) (Bloom, J.).
         Finally, the Court finds that the SEC’s reliance on Reyes v. JA & M
  Developing Corp., is misplaced. Case No. 12-61329-CIV, 2012 WL 3562024 (S.D.
  Fla. Aug. 17, 2012). The SEC cited to Reyes for the proposition that a party must
  specify how a particular forum unduly burdens a witness as compared to the
  proposed alternative forum. The holding of Reyes was not so broad. That case
  did indeed deny a motion to transfer venue where the movants failed to provide
  “any specifics on undue inconvenience for any witnesses.” Id. at *5. However, the
  remainder of the paragraph excerpted by the SEC in its response brief explains
  that the movants failed to show that transfer between two courthouses “roughly
  thirty miles apart” and within the Southern District of Florida was justified. Id.
  at *5 (emphasis added). In this case, the relative inconvenience to over 50 non-
  party witnesses between fora on two coasts – thousands of miles apart – speaks
  for itself.

     2) The location of relevant documents and the relative ease of access to
        sources of proof.

         The Court agrees with the SEC that the access to evidence factor is neutral
  in this case and does not weigh in favor of transfer of venue. See Motorola
  Mobility, Inc. v. Apple, Inc., 2012 WL 3113932, at *7 (S.D. Fla. July 31, 2012)
  (Scola, J.) (“modern methods of transportation and communication have largely
  ameliorated the burdens of moving discovery from place to place”); Microspherix
  LLC v. Biocompatibles, Inc., 2012 WL 243764 at *3 (S.D. Fla. Jan. 25, 2012)
  (Moore, J.) (“In a world with fax machines, copy machines, email, overnight
  shipping, and mobile phones that can scan and send documents, the physical
  location of documents is irrelevant.”).
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 6 of 13



     3) The convenience of the parties.

         The Defendants argue that it would be much more convenient for this case
  to proceed in the Central District of California for several reasons. First, they
  could appear in person for all hearings and trial. Second, this Court would not
  be burdened with arranging for telephonic and video appearances. Third, they
  would be in a better position to call upon their contacts in California for legal
  assistance, which they state is impossible for them to do in the Southern District
  of Florida. Finally, Goldman adds a fourth reason, which is that transfer would
  save the significant expense of cross-country physical mailing. The Court also
  notes that all of the Defendants reside in California.
         The minor inconveniences of telephonic or video-conferencing do not
  persuade the Court that this factor tips in favor of transfer. Over the course of
  the COVID-19 pandemic, these technologies have generally been efficient and
  reliable substitutes for many in-person proceedings. As the SEC points out, “[t]he
  widespread availability of video-conference for court hearings and depositions
  also minimizes the need for travel.” (ECF No. 30 at 10 n.6.) Thus, litigation today
  for remote parties may require less travel than it did in very recent history.
  Accordingly, the travel factor is neutral.
         The Court is persuaded that the Defendants’ claims that they are unable
  to obtain counsel in this District without difficulty and that they reside in the
  Central District of California both slightly favor transfer. Walker, for example,
  submitted a declaration stating that “it would be an extreme hardship to find a
  lawyer [in the Southern District of Florida] to assist [her] with this case,” whereas
  she could more easily obtain legal assistance in California where she has worked
  and lived for close to two decades. (ECF No. 39-1 at ¶9.) The SEC argues that
  Walker “does not currently reside in California” because she was served with
  process in New York while caring for her elderly parents. (ECF No. 40 at 3.)
  Walker’s sworn declaration states that she does reside in California, where she
  has lived for decades, even though she is “currently caring for [her] elderly
  parents” in New York. (ECF No. 39-1 at ¶4.) Thus, it appears that all of the
  Defendants do reside permanently in California. The SEC also appears to suggest
  that the Defendants can afford counsel because they earned compensation in
  the hundreds of thousands of dollars starting over six years ago and ending
  nearly three years ago. (See, e.g., ECF No. 30 at 2.) However, the Defendants’
  wherewithal lands somewhere between neutral and in favor of transfer. For
  example, Church-Koegel and Walker argue that “[a]s the SEC well knows, as part
  of the resolution of the Woodbridge bankruptcy, [they] waived [their] substantial
  claim for unpaid salary. [They] ha[ve] virtually nothing left . . . .” (ECF No. 42 at
  4; ECF No. 43 at 3.) Finally, the SEC did not respond to Goldman’s concerns
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 7 of 13



  about costly cross-country mailing. Although this does not appear to be a major
  consideration, Goldman did raise the issue and it does tip ever so slightly in the
  Defendants’ favor. Cf. GolTV, Inc. v. Fox Sports Latin Am. Ltd., 277 F. Supp. 3d
  1301, 1311 (S.D. Fla. 2017) (Altonaga, J.) (treating argument ignored by
  plaintiff’s brief in response to motion to dismiss as conceded) (citing Hartford
  Steam Boiler Inspection & Ins. Co. v. Brickellhouse Condo. Ass'n, Inc., No. 16-CV-
  22236, 2016 WL 5661636, at *3 (S.D. Fla. Sept. 30, 2016) (Gayles, J.) (“[A]
  plaintiff who, in [its] responsive brief, fails to address [its] obligation to object to
  a point raised by the defendant implicitly concedes that point.”) (citation
  omitted)). The Court disagrees with the SEC that “transfer would merely shift the
  inconvenience from [the Defendants] to the [SEC].” (ECF No. 30 at 11.) These
  factors are unique to the Defendants. As explained further below, the SEC does
  not “reside” solely in this District and the SEC’s counsel is equally capable of
  representing it (and in fact does represent it in related cases) in the Central
  District of California.
         The Court has considered the convenience to the Defendants if this case
  were transferred, and the Court now balances that against the convenience to
  the SEC of not transferring this case. At the outset, the Court notes that this
  factor calls for a balancing of the convenience to the parties – not their attorneys.
  In SEC v. Savoy Indus., Inc., the SEC successfully defeated a transfer motion
  because it “alleged that transfer would be inconvenient for it (as opposed merely
  to being inconvenient for its attorneys).” 587 F.2d 1149, 1155 (D.C. Cir. 1978)
  (emphasis added) (parentheses in original). Here, however, the SEC emphasizes
  the travel burden on its local litigation team. First, that is an inconvenience to
  the SEC’s attorneys and not the parties. See id. Second, even if that
  inconvenience factored into the total balance, it would be neutral at best because
  it would be offset by the corresponding inconvenience to the Defendants. The
  Court is not persuaded that the inconvenience to the SEC’s attorneys is sufficient
  “to countervail the inconvenience of requiring a party to defend its actions in a
  forum” where a minority of “those actions took place and requiring non-party
  witnesses to travel far from their place of residence.” S.E.C. v. Ernst & Young,
  775 F. Supp. 411, 415–16 (D.D.C. 1991) (“[T]he concerns raised seem to relate
  far more to the convenience of SEC attorneys than to the SEC itself.”). On
  balance, the Defendants would be more inconvenienced by denial of the motion
  than the SEC would be inconvenienced by transfer. This factor weighs in favor
  of the Defendants.
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 8 of 13



     4) The locus of operative facts.

          The Southern District of Florida is home to a minority of the conduct at
  issue. Instead of arguing that this District is the locus of operative facts, the SEC
  argues that the Court should not “reward” the Defendants with transfer. The
  converse of this argument is that the Court should deny the motion to punish
  the Defendants at this stage of the case. Specifically, the SEC argues that “[w]hat
  [the Defendants] [are] really saying is that [they] should be rewarded because
  [they] made more money, off more investors, . . . in the Central District of
  California than [they] did in this District. That [the Defendants] found more
  success violating the securities laws [there] than [they] did [here]” does not justify
  transfer. (ECF No. 30 at 11.) This notion of transfer as a matter of reward and
  punishment finds no basis in Eleventh Circuit law. Besides the fact that this
  policy argument does not speak to the locus of the case, it would be inappropriate
  for the Court to deny a motion as a way of dispensing punishment upon the
  movants based on as-yet unproven allegations.
          The Court now proceeds to the task at hand, which begins with
  considering what it means to be the “locus” of a nationwide, billion-dollar Ponzi
  scheme with thousands of investors. That question is more difficult to answer
  here than in, say, a garden variety case arising from a car accident. Although
  neither party offers a definition for the locus, several cases offer guidance. The
  court in S.E.C. v. Telco Mktg. Servs., Inc., held that the locus was the forum that
  was home to “the majority of investors.” Case No. CA 79-1827, 1980 WL 1397,
  at *1 (D.D.C. Mar. 26, 1980). In Grail Semiconductor, this Court held that the
  Southern District of Florida was not the locus where “less than one-tenth of one
  percent of the shares at issue” in the case were transferred to a South Florida
  resident. 2013 WL 2243961, at *1. In Swift v. BancorpSouth Bank, the Court held
  that the locus was the district of the defendant’s headquarters because that is
  where the complained-of “policy decision” was made that triggered “multitudes
  of other transactions” in various districts. Case No. 1:10-cv-00090-MP-GRJ,
  2014 WL 12856701, at *3 (N.D. Fla. June 04, 2014). Finally, in the patent
  infringement context, courts search for “the center of gravity of the accused
  activity.” Trace–Wilco, Inc., v. Symantec Corp., 2009 WL 455432, at *23 (S.D. Fla.
  Feb. 23, 2009) (Marra, J.). Under any of the aforementioned rubrics, the locus is
  in the Central District of California and not here.
          Goldman argues that the locus of operative facts is in California because
  “all of the events at issue in the Complaint (meaning Goldman’s performance of
  his job at Woodbridge) occurred in California, almost all of the potential
  witnesses are in California and virtually none are located in Florida.” (ECF No.
  28 at 4.) Goldman’s co-defendants echo this argument and state that they
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 9 of 13



  worked for Woodbridge in California for several years. (ECF No. 38 at 2; ECF No.
  39 at 2.) While the SEC does not address that the “center of gravity” is in
  California, it does emphasize that some activity did take place in Florida.
  However, its emphasis on that relatively minor activity only proves the
  Defendants’ points.
         The SEC is suing to hold the Defendants liable for all of their purportedly
  fraudulent conduct—not just the relatively little conduct that took place here.
  Taken as a percentage of the total amount of investors allegedly defrauded by
  the Defendants (approximately 5,400), the Defendants’ direct sales to 19
  investors in this District amounts to 0.35%. Taken as a percentage of the
  Defendants’ total sales on behalf of Woodbridge (approximately $444 million),
  the Defendants’ direct sales to investors in this District (totaling approximately
  $2,860,000) amounts to 0.6% of their total allegedly wrongful conduct. Even
  extending every possible benefit to the SEC by factoring in the Defendants’
  indirect sales in this District shows that less than 17% of their total activity took
  place here. More importantly, this District is home to 0.6% of sales directly
  attributable to these Defendants and 0.35% of their total victims. See Telco Mktg.
  Servs., Inc., 1980 WL 1397, at *1 (D.D.C. Mar. 26, 1980).
         The SEC’s rebuttal is as follows: “Those numbers mean nothing.” (ECF No.
  30 at 11.) The Court is not persuaded by that argument. Those numbers guide
  the Court’s identification of the locus of operative facts and, as set forth by the
  Eleventh Circuit, that is the issue to be determined. The SEC’s reliance on SEC
  v. Lefkowitz is unavailing. Case No. 8:12–cv–1210, 2013 WL 12170295, at *6
  (M.D. Fla. Sept. 17, 2013). While it is true that Lefkowitz held that “the key
  operative facts occurred in a Sarasota Court,” the Court reached that factual
  finding because those “Defendants appeared fifty-eight times in a Sarasota Court”
  to perpetuate their fraud. Id. at 5-6 (emphasis added). By contrast, Defendant
  Walker appeared zero times in this District; Goldman only once; and Church-
  Koegel only three or four times. (ECF No. 1 at ¶14.) This factor weighs heavily in
  favor of transfer.

     5) The availability of process to compel the attendance of unwilling
        witnesses.

        All parties in this proceeding can compel the attendance at trial of
  unwilling witnesses, regardless of whether this litigation is pending in this
  District or the Central District of California. SEC v. Feng, Case No. 15-9420,
  2016 WL 7443220, at *4 (C.D. Cal. Apr. 7, 2016) (noting nationwide subpoena
  power in finding convenience of witnesses did not support transfer). Additionally,
  the Dodd-Frank Wall Street Reform and Consumer Protection Act gave parties
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 10 of 13



   in proceedings brought by the SEC nationwide service of process for trial
   subpoenas. This expanded power was codified in Securities Act Section 22(a) and
   Exchange Act Section 27. 15 U.S.C. §§ 77v(a), 78aa(a). Accordingly, the
   availability of process to compel the attendance of unwilling witnesses is a
   neutral factor in this case.

      6) The relative means of the parties.

         The Court agrees with the SEC that the relative means of the parties is a
   neutral factor. (ECF No. 30 at 12.) First, the Court gave the Defendants’ claims
   that they “ha[ve] virtually nothing left” or that they struggle to afford the cost of
   cross country mailing some credence in the convenience of the parties factor.
   (ECF No. 42 at 4; ECF No. 43 at 3.) However, neither party has submitted
   evidence as to their financial condition. Accordingly, it would not be appropriate
   to double count the Defendants’ unverified claims as to their means under this
   factor. The SEC has also not submitted any evidence as to its means or the
   means of the Defendants, which it alludes to in its briefs. This factor is neutral.

      7) The forum’s familiarity with the governing law.

         The Court agrees with the SEC that this District and the Central District
   of California are equally capable of applying the federal securities laws upon
   which the SEC bases its claims. (ECF No. 30 at 13.) This factor is neutral.

      8) The weight accorded a plaintiff’s choice of forum.

          This factor does not weigh against transfer. As a general rule, Court’s
   “must give considerable weight to plaintiff’s choice of forum.” Allied Specialty Ins.
   Inc. v. Ohio Water Parks, Inc., 699 F.Supp. 878, 882 (M.D. Fla. 1988). That
   general rule is subject to at least three exceptions. First, “where the operative
   facts underlying the cause of action did not occur within the forum chosen by
   the Plaintiff, the choice of forum is entitled to less consideration.” Grail
   Semiconductor, Inc. v. Stern, No. 12-60976-CIV, 2013 WL 2243961, at *3 (S.D.
   Fla. May 21, 2013) (Scola, J.) (citations omitted); see also GolTV, Inc. v. Fox Sports
   Latin Am. Ltd., 277 F. Supp. 3d 1301, 1322 (S.D. Fla. 2017) (Altonaga, J.)
   (“[D]eference usually afforded to the plaintiff's choice of forum is diminished
   where the locus of operative facts lies elsewhere and other factors tip in favor of
   another venue.”). As discussed in Part III.4., supra, this District is not the locus
   of operative facts, which reduces the amount of deference owed to the SEC’s
   choice of forum.
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 11 of 13



          Second, a plaintiff’s choice of forum “is entitled to less deference . . . when
   the plaintiff[] do[es] not reside” in its chosen forum. Nat'l Tr. Ins. Co. v.
   Pennsylvania Nat'l Mut. Cas. Ins. Co., 223 F. Supp. 3d 1236, 1246 (M.D. Fla.
   2016). The SEC has not addressed this issue. Instead, it cites to SEC v. Daly for
   the general proposition that “the Court should give substantial deference to [the
   SEC’s] chosen forum”. (ECF No. 30 at 13 (quoting SEC v. Daly, No. 05–55, 2006
   WL 6190699, at *4 (D.D.C. Feb. 11, 2006)).) However, Daly does not stand for
   the proposition that the SEC, as a litigant, is entitled to a special degree of
   deference greater than any other litigant before the Court. Daly simply reiterated
   the black letter, general rule that a plaintiff’s chosen forum is entitled to
   substantial deference when the main facts underlying the case took place in that
   chosen forum. See id. (explaining that “SEC filings based on Defendant’s alleged
   misrepresentations were made in the District of Columbia”). Nevertheless, the
   Court has considered what the SEC’s “residence” is for transfer purposes and
   concludes that this consideration is either neutral or it further diminishes the
   deference owed to the SEC’s choice of forum. On the one hand, the SEC could
   be a resident of every district in which it has an office. If that were the case, then
   this factor would be neutral because the SEC has offices in both the Southern
   District of Florida as well as the Central District of California. In other words,
   the SEC “resides” here as much as it does there. On the other hand, if the SEC
   resides in Washington, D.C., the location of its headquarters, then it is not a
   resident of this District and its choice of forum is entitled to less weight. See Nat'l
   Tr. Ins. Co., 223 F. Supp. 3d at 1246 (M.D. Fla. 2016).
          Finally, the third exception reduces the amount of deference when the
   plaintiff’s choice of forum is motivated by forum shopping or bad faith. The Court
   disagrees with the Defendants’ arguments that this exception applies here. The
   Defendants suggest that the SEC chose to bring this case in Florida in order to
   hamstring them as out-of-towners without means to defend themselves on the
   other side of the country. (See ECF No. 28 at 4; ECF No. 38 at 1; ECF No. 39 at
   1.) The Defendants also suggest that their arguments of bad faith are bolstered
   by their identification of inaccuracies in sworn affidavits made in the returns of
   service on the Defendants. (ECF No. 28 at 4; ECF No. 38 at 6; ECF No. 39 at 5-
   6.) The Court does not credit these arguments. The SEC’s choice to bring this
   case in Florida was legitimate. For example, the SEC’s “Miami Regional Office,
   which is handling the investigation and litigation of this action,” is located in the
   Southern District of Florida as are some of the victims of the scheme. (ECF No.
   30 at 1.) There is also no dispute that venue is proper here. Additionally, after
   the Defendants claimed that the SEC filed perjured sworn affidavits made by the
   process server, the SEC “further inquir[ed] into the specific details” raised by the
   Defendants. (ECF No. 25 at 2.) When the SEC determined that it did “not have
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 12 of 13



   sufficient information confirming that the Defendants were properly served with
   process,” the SEC proceeded to serve the Defendants properly and file new
   returns of service. (Id.) There is no evidence of forum shopping or bad faith by
   the SEC.

      9) Trial efficiency and the interests of justice, based on the totality of
         the circumstances.

          The ninth factor favors transfer to the Central District of California. A
   “relevant consideration when considering a § 1404(a) transfer” under the totality
   of the circumstances is “[t]he presence of related cases” in the proposed
   transferee forum. S.E.C. v. Daly, Case No. CIV.A. 05-55CKK, 2006 WL 6190699,
   at *5 (D.D.C. Feb. 11, 2006) (citations omitted). As the Defendants point out,
   there are at least two closely related cases pending in the Central District of
   California. The first is SEC v. Pittsenbargar, Case No. 2:19-cv-10059 (C.D. Cal.
   Nov. 25, 2019). The individual defendant in that case was a Texas resident who
   allegedly sold unregistered securities in multiple states on behalf of Woodbridge,
   but the SEC argued that venue was proper in the Central District of California
   because Woodbridge was headquarted in and ran its operations from that
   District. (Id. at ¶¶ 4, 12.) The same is true in this case. Moreover, the two lead
   attorneys in Pittsenbargar, who filed that case and chose to litigate it in the
   Central District of California, are also the two attorneys representing the SEC in
   this case. (See id., ECF No. 1.) Counsel in this case also made similar arguments
   in favor of venue in the Central District of California in yet another related case
   against other Woodbridge salespeople, SEC v. Davis, Case No. 2:18-cv-10481,
   (C.D. Cal. Dec. 18, 2018). By not responding to this point raised by the
   Defendants, the SEC concedes it. See GolTV, Inc. v. Fox Sports Latin Am. Ltd.,
   277 F. Supp. 3d 1301, 1311 (S.D. Fla. 2017) (Altonaga, J.) (treating argument
   ignored by plaintiff’s brief in response to motion to dismiss as conceded).
          “It is, moreover, vastly preferable to have all parties represented by counsel
   in order to promote efficient and just case management,” which appears more
   likely to occur if the case proceeds in the Central District of California. Brunson
   v. Montgomery Cnty., Case No. 3:16-cv-00368, 3 (S.D. Ohio Aug. 3, 2017); see
   also Sec'y of U.S. Dep't of Labor v. Kavalec, Case No. 1:19-CV-00968, 8 (N.D. Ohio
   Nov. 1, 2019) (“[E]fficient adjudication of the issues will be improved if all of the
   parties are represented by counsel.”); Grigsby v. Haverhals, Case No. 3:13-cv-
   579-NJR-DGW, 2 (S.D. Ill. Feb. 2, 2016) (“[T]he appointment of counsel will likely
   ensure that the final pretrial conference and trial run more efficiently.”). As this
   ninth factor specifically calls for considerations of trial efficiency and the
   interests of justice, the Court finds that it weighs heavily in favor of transfer.
Case 1:20-cv-21001-RNS Document 44 Entered on FLSD Docket 09/15/2020 Page 13 of 13



   IV.     Conclusion

         As discussed above, all of the relevant factors either support transfer of
   this case to the Central District of California or are neutral. Accordingly, the
   Court grants the Defendants’ motions to transfer (ECF Nos. 28, 38-39). This
   action shall be transferred to the United States District Court for the Central
   District of California pursuant to 28 U.S.C. § 1404(a). The Clerk shall take all
   necessary steps to effectuate the transfer of this action. Any pending motions are
   denied as moot. The Clerk is directed to close this case.
           Done and ordered in chambers, at Miami, Florida, on September 15,
   2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
